                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Cynthia Holmes,                    )
                                   )
                    Plaintiff,     )
                                   )
v.                                 )              Civil Action No. 2:17-2949-BHH
                                   )
                                   )
James Y. Becker, M.M. Caskey,      )                             ORDER
Haynsworth Sinkler Boyd, P.A., and )
Mikell R. Scarborough,             )
                                   )
                    Defendants.    )
________________________________)

       This matter is before the Court upon Plaintiff Cynthia Holmes (“Holmes” or “Plaintiff”)

pro se complaint against Defendants James Y. Becker (“Becker”); M.M. Caskey (“Caskey”);

Haynsworth Sinkler Boyd, P.A. (“HSB”); and Mikell R. Scarborough (“Scarborough”).

Plaintiff’s original complaint was only five pages, but her second amended complaint

consists of a 54-page complaint with 87 pages of attached exhibits, and Plaintiff alleges 12

causes of action based on, inter alia, the Fair Debt Collections Practices Act , 15 U.S.C.

§ 1692, et seq., (“FDCPA”); the South Carolina Consumer Protection Code, S.C. Code

Ann. § 37-5-101, et seq.; and the United States Constitution.

       On July 11, 2018, Defendants Becker, Caskey, and HSB filed a motion to dismiss

pursuant to Rule 12 of the Federal Rules of Civil Procedure. On August 14, 2018,

Defendant Scarborough also filed a motion to dismiss pursuant to Rule 12. Plaintiff filed

responses in opposition to Defendants’ motions, and Defendants filed replies.               In

accordance with 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule 73.02(B)(2)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary
review.

       On October 31, 2018, the Magistrate Judge issued a Report and Recommendation

(“Report”) outlining the issues and recommending that the Court grant Defendants’

motions. Plaintiff filed a motion for extension of time to file objections along with a motion

to stay pending the resolution of a prior interlocutory appeal to the Fourth Circuit Court of

Appeals. The Court granted Plaintiffs’ motion for an extension of time, instructing her to

file her objections by December 13, 2018, but denied her motion to stay on December 11,

2018. The Court also granted Plaintiff additional time to file objections, instructing her to

file them on or before January 2, 2019.

       On December 27, 2018, Plaintiff filed a motion for reconsideration with respect to

the Court’s order denying her motion to stay, and on January 2, 2019, Plaintiff filed

objections to the Magistrate Judge’s Report. Defendants have filed responses to Plaintiff’s

motion to reconsider and to Plaintiff’s objections, and Plaintiff has filed a reply and

supplemental affidavit. For the reasons set forth herein, the Court denies Plaintiff’s motion

to reconsider and finds Plaintiff’s objections wholly without merit. Accordingly, the Court

adopts the Magistrate Judge’s Report and grants Defendants’ motions to dismiss as

outlined herein.

                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

                                              2
which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

II.    Federal Rule of Civil Procedure 12

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). As the Supreme Court held in Bell Atl. Corp. v. Twombly, the pleading standard

set forth in Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. 544, 555 (2007)). Thus, “[a] pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action will not do.’” Id. “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.” Id. (quoting Twombly, 550 U.S. at 557).

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

                                                3
as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       In reviewing a Rule 12(b) motion, a court may consider, in addition to the factual

allegations of the complaint, any document that is “integral to and explicitly relied on in the

complaint.” Phillips v. LCI International, Inc., 190 F.3d 609, 618 (4th Cir. 1999); Olson v.

Midland Funding, LLC, 578 F. App’x 248, 250 (4th Cir. 2014) (“In considering a Fed. R. Civ.

P. 12(b)(6) motion, a court may consider the complaint itself and any documents that are

attached to it . . . .”) (internal citations omitted).

                                            ANALYSIS

I.     Plaintiff’s Motion to Reconsider

       As previously outlined, Plaintiff filed a motion to reconsider the Court’s December

11 order, which denied her motion to stay this action pending resolution of the interlocutory

appeal she filed on October 22, 2018. In the December 11 order, the Court determined

that Plaintiff’s interlocutory appeal did not require a stay of this action because the appeal

involves issues entirely distinct from the issues addressed in the Magistrate Judge’s

Report. Thus, the Court denied Plaintiff’s motion to stay finding that the appeal does not

involve any controlling question of law that would affect the Court’s consideration of the

Report. (ECF No. 80 at 2.) In her motion to reconsider, Plaintiff again asks the Court to

stay this case pending resolution of her interlocutory appeal.

       Ordinarily, a court may grant a motion to alter or amend pursuant to Rule 59(e) for

                                                  4
only three reasons: (1) to comply with an intervening change in controlling law; (2) to

account for new evidence not available previously; or (3) to correct a clear error of law or

prevent manifest injustice. See Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998); Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008). Here, after

review, the Court finds that Plaintiff’s motion to reconsider simply rehashes the arguments

the Court previously rejected, and the Court finds that Plaintiff does not point to any

intervening change in controlling law or new evidence sufficient to alter the Court’s prior

decision. In addition, the Court does not believe that relief is warranted to correct a clear

error of law or to prevent manifest injustice. Accordingly, the Court denies Plaintiff’s motion

to reconsider and proceeds to consider Plaintiff’s objections to the Magistrate Judge’s

Report.

II.    Plaintiff’s Objections to the Magistrate Judge’s Report

       The allegations of Plaintiff’s second amended complaint stem from a case that

Plaintiff, who is a physician, initially brought against East Cooper Community Hospital

(“East Cooper”) in connection with the revocation of her medical staff privileges in 1997.

Defendants HSB and Becker (along with another attorney employed by HSB) represented

Plaintiff in that action.   Plaintiff’s litigation with East Cooper ultimately resulted in

subsequent litigation filed by Plaintiff, including a malpractice action against HSB, Becker,

and the other attorney who represented her. As a result of the aforementioned litigation,

a number of orders have been entered against Plaintiff, including a circuit court order

sanctioning Plaintiff and entering judgment against her in the amount of $200,000.00 and

an order from the South Carolina Supreme Court finding that Plaintiff has engaged in

vexatious litigation related to the revocation of her medical staff privileges at East Cooper

                                              5
and specifically directing the Clerks of Court in South Carolina to refuse to accept further

filings from Plaintiff in actions related in any way to the revocation of her medical staff

privileges at East Cooper unless they are filed by an attorney licensed to practice law in

South Carolina. (See ECF No. 27-2; ECF No. 46-3.)

       Although the claims in Plaintiff’s second amended complaint are difficult to decipher,

she alleges that HSB’s efforts to collect on the previously-mentioned court-ordered

sanctions award against her violates the FDCPA and the South Carolina Consumer

Protection Code. Plaintiff also alleges that Defendant Scarborough, Master-in-Equity for

Charleston County, wrongfully issued two orders in connection with HSB’s efforts to collect

on the sanctions award, specifically, an alleged “ex parte” order issued by Judge

Scarborough on February 9, 2017, and a discovery and sanctions order issued by Judge

Scarborough on June 23, 2017. (See ECF No. 33 ¶¶ 7, 19; ECF Nos. 46-5 and 46-11.)

In addition, Plaintiff claims, inter alia, that Judge Scarborough’s acts were non-judicial and

were without jurisdiction and that all Defendants have conspired against her and have

denied her of various constitutional rights.

       In his Report, the Magistrate Judge outlined Plaintiff’s claims as follows:

       In her First Cause of Action, Plaintiff asserts a claim under the South
       Carolina Constitution seeking injunctive relief requiring the Defendants to
       “refrain from enacting, executing, enforcing or attempting to enforce the
       February 9, 2017, Order”, a copy of which is attached to the Second
       Amended Complaint. Id., ¶¶ 31-36. In her Second Cause of Action, Plaintiff
       seeks this same injunctive relief asserted as a federal constitutional claim.
       Id., ¶¶ 37-42. In her Third Cause of Action, Plaintiff seeks this same
       injunctive relief under South Carolina tort or common law. Id., ¶¶ 43-47. In
       her Fourth Cause of Action, Plaintiff seeks damages against the
       Defendants under 42 U.S.C. § 1983 for a violation of her constitutional right
       of access to the courts and to free speech. Id., ¶¶ 48-59. In her Fifth Cause
       of Action, Plaintiff seeks declaratory and injunctive relief, again pursuant to


                                               6
       42 U.S.C. § 1983. Id., ¶¶ 60-73. In her Sixth Cause of Action, Plaintiff
       seeks damages against the Defendants pursuant to 42 U.S.C. § 1985 for
       having engaged in an illegal conspiracy against her. Id., ¶¶ 74-88. In her
       Seventh Cause of Action, Plaintiff asserts a cause of action for negligence
       against the Attorney Defendants, specifically with respect to correspondence
       sent by the Defendant Caskey on November 1, 2016 seeking payment of the
       judgment amount that had been entered against the Plaintiff. Id., ¶¶ 89-90,
       and Plaintiff’s attached Exhibit B. In her Eighth Cause of Action, Plaintiff
       asserts “Equitable Claims” against the Attorney Defendants for falsely
       claiming or misrepresenting amounts of money owed. Id., ¶¶ 91-92. In her
       Ninth Cause of Action, Plaintiff asserts a claim under the FDCPA against
       the Attorney Defendants for falsely representing the character, amount,
       and/or legal status of the debt owed, again referencing counsel’s
       correspondence of November 1, 2016. Id., ¶¶ 93-97. In her Tenth Cause
       of Action, Plaintiff asserts this same claim against the Attorney Defendants
       pursuant to the South Carolina Consumer Protection Code. Id., ¶ ¶ 98-102.
       In her Eleventh Cause of Action, Plaintiff asserts a claim under the
       SCUTPA (S.C. Code Ann. § 39-5-10, et. seq.), again relating to the
       correspondence of November 1, 2016. Id., ¶¶ 103-107. Finally, in her
       Twelfth Cause of Action, Plaintiff asserts a state law claim for civil
       conspiracy against all of the named Defendants. Id., ¶¶ 108-118. Plaintiff
       seeks declaratory and/or injunctive relief and monetary damages, including
       fees and costs. See generally, Plaintiff’s Second Amended Complaint, with
       attached Exhibits.

(ECF No. 71 at 4-6.)

       Next, the Magistrate Judge proceeded to consider the merits of the parties’ motions

to dismiss.   First, with respect to Defendant Scarborough’s motion to dismiss, the

Magistrate Judge agreed with Scarborough that he is entitled to judicial immunity because

the actions for which he is being sued all concern judicial acts made within his jurisdiction.

In so finding, the Magistrate Judge specifically rejected Plaintiff’s arguments that

Scarborough is not entitled to judicial immunity because he is not a circuit court judge; that

Scarborough is not entitled to judicial immunity because the complained-of acts were non-

judicial in nature; and that Scarborough is not entitled to judicial immunity because he

lacked jurisdiction to issue the complained-of orders.


                                              7
       In addition, the Magistrate Judge determined that, pursuant to the Rooker-

Feldman doctrine, Plaintiff cannot, through the filing of this lawsuit, effectively seek review

of judgments entered in her previous state court cases, as lower federal courts do not hear

“appeals” from state court actions. See Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997).

(noting that “jurisdiction to review such decisions lies exclusively with superior state courts

and ultimately the United States Supreme Court”).

       In addition, with respect to the remaining Defendants’ motion to dismiss, the

Magistrate Judge determined: (1) that Plaintiff’s constitutional claims asserted under 42

U.S.C. § 1983 are subject to dismissal because the remaining Defendants are not state

actors and Plaintiff’s complaint contains no plausible allegations that these Defendants’

actions constituted anything other than private conduct or that these Defendants otherwise

conspired with a state actor; (2) that the Anti-Injunction Act bars Plaintiff’s claims for

injunctive relief; (3) that any attempts by Plaintiff to raise claims that she could have

presented in the earlier state court litigation fail because Plaintiff is barred by the doctrines

of res judicata and collateral estoppel from re-litigating claims in this suit; (4) that to the

extent any state court actions are still pending, the abstention doctrine set forth in Younger

v. Harris, 401 U.S. 37, 91 (1971), and its progeny bars this Court from interfering with

ongoing state court proceedings; and (5) that Plaintiff fails to allege sufficient facts to state

a claim under the FDCPA because there is nothing false, deceptive, or unfair about

Defendants’ attempt to collect on a sanctions award entered by a court, because Plaintiff

is not a “consumer” under the FDCPA, and because the alleged debt does not arise out of

a transaction entered primarily for person, family, or household purposes. Having found

that Defendants were entitled to dismissal of all of Plaintiff’s claims that arise under federal

                                               8
law, the Magistrate Judge further recommended that the Court decline to exercise

supplemental jurisdiction over Plaintiff’s remaining state law claims.

        Plaintiff filed 70 pages of objections, along with 28 pages of exhibits, essentially

objecting to the Magistrate Judge’s Report in whole. For the most part, Plaintiff’s objections

are rambling and largely incoherent, and she simply rehashes arguments raised in

response to Defendants’ motions to dismiss and rejected by the Magistrate Judge. For

example, it appears that pages 37 through 70 of her objections correspond almost exactly

to pages 5 through 36 of her response to Defendants’ motions. (Cf. ECF No. 69 at 5-36

and ECF No. 87 at 37-70.) The Court finds this portion of Plaintiff’s objections wholly

without merit, as it simply seeks reconsideration of her entire case under the guise of

objecting.1 In addition, Plaintiff raises several irrelevant arguments in her objections

regarding other litigation in which she has been involved and having little to do with the

claims raised in this action, and the Court also finds these portions of Plaintiff’s objections

without merit. Finally, however, to the extent the Court can decipher specific objections to

the Magistrate Judge’s Report, this order tries to address them.

        First, with respect to the Magistrate Judge’s findings as to Defendant Scarborough’s

motion to dismiss, Plaintiff objects that Scarborough is not entitled to judicial immunity


        1
           The United States District Court for the Western District of Virginia once reviewed objections to a
Magistrate Judge's Report that were copied directly from prior pleadings and determined that this practice
does not constitute the submission of specific, written objections and does not entitle a plaintiff to de novo
review. See Veney v. Astrue, 539 F. Supp. 2d 841, 845 (W.D. Va. 2008). In Veney, the plaintiff's objections
were “an almost verbatim copy of the ‘Argument’ section” of the plaintiff's brief, and the court explained that
it was improper for Plaintiff “to seek re-argument and reconsideration of her entire case in the guise of
objecting.” Id. at 844; see also Hobek v. Boeing Company, 2017 WL 3085856, *2 (D.S.C. July 20, 2017). As
the Court explained in Veney: “The functions of the district court are effectively duplicated as both the
magistrate and the district court perform identical tasks. This duplication of time and effort wastes judicial
resources rather than saving them, and runs contrary to the purposes of the Magistrates Act.” 539 F. Supp.
2d at 845 (citation omitted); see also United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007).


                                                      9
because he is not a judge. (See ECF No. 87 at 23). Plaintiff raised this exact argument

to the Magistrate Judge, and the Court finds that the Magistrate Judge properly rejected

it because in South Carolina a master-in-equity is part of the unified court system and is

equivalent to a circuit court judge for purposes of judicial immunity. See S.C. Code Ann.

§§ 15-11-10 and -15; see also Chu v. Griffith, 771 F.2d 79, 81 (4th Cir. 1985) (“It has long

been settled that a judge is absolutely immune from a claim for damages arising out of his

judicial actions.”).

       Next, Plaintiff objects that Scarborough is not entitled to judicial immunity because

his actions fall within an exception to judicial immunity. Again, Plaintiff raised this argument

before the Magistrate Judge, and the Court finds that the Magistrate Judge properly

rejected it. From a review of Plaintiff’s second amended complaint, it is clear that she is

suing him for judicial acts he made as the master-in-equity in connection with state court

litigation in which Plaintiff was a party. Moreover, after considering the court orders and

records from Plaintiff’s prior state court proceedings–all matters of public record of which

the Court may properly take judicial notice in considering Defendants’ motions–it is clear

that Scarborough issued the orders in question in his judicial capacity and not in the

absence of jurisdiction, as they were made pursuant to orders of reference from the circuit

court. (See ECF Nos. 46-2 and 46-4.) Plaintiff objects to the validity of the circuit court

orders of reference, but the Court finds Plaintiff’s objection wholly unsupported.

Furthermore, the Court notes that, pursuant to the Rooker-Feldman doctrine, this Court is

without jurisdiction to review the merits of state court decisions because “jurisdiction to

review such decisions lies exclusively with superior state courts and ultimately the United

States Supreme Court.” Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997). In all, the

                                              10
Court finds Plaintiff’s objections as to the Magistrate Judge’s findings regarding

Scarborough’s motion to dismiss without merit.

       Plaintiff also objects to the Magistrate Judge’s findings as to the remaining

Defendants’ motion to dismiss, again essentially rearguing her claims and making entirely

conclusory and often nonsensical allegations against these Defendants. For example,

Plaintiff asserts that the record reflects that Defendants all acted in concert to conspire

against her and fix the outcome of the case by:

       impermissible ex parte judge shopping, impermissible ex parte contact,
       wrongful taking of plaintiff’s property and unearned filing fees, wrongfully
       striking of R. 60 SCRCP and other motions, denial of right to self-
       representation, denial of ability to file, denial of request to be heard as per the
       transcript excerpt included herein, infra, denial of adequate for meaningful
       review on appeal, and/or denial of due process, and other state and Federal
       constitutional and statutory due process and other protections, rights, and
       laws.

(ECF No. 87 at 10.) Plaintiff repeats allegations like these throughout her objections but

nowhere in her second amended complaint does she allege sufficient facts to state any

plausible federal claims. As the Supreme Court has explained, “[a] pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. 544, 555

(2007)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.” Id. (quoting Twombly, 550 U.S. at 557).

       Here, with respect to Plaintiff’s assertion that Defendants violated her rights pursuant

to 42 U.S.C. § 1983, the Court agrees with the Magistrate Judge that there are no plausible

allegations in Plaintiff’s complaint to suggest that the law firm Defendants’ actions were

anything other than purely private conduct. Moreover, with respect to Plaintiff’s repeated


                                               11
assertion that the law firm Defendants conspired with Scarborough to violate her rights, the

Court finds Plaintiff’s claims entirely conclusory and wholly without substance. (See, e.g.,

ECF No. 87 at 13, 18-19, 21, 25-27.) Likewise, the Court finds no merit to Plaintiff’s newly

raised claim that Defendants somehow conspired to discriminate against her based on her

gender, as Plaintiff’s complaint fails to allege any facts indicating a discriminatory motive

on the part of Defendants. (See id. at 29.) Thus, the Court agrees with the Magistrate

Judge that Plaintiff has failed to allege a plausible claim under either § 1983 or § 1985.

       Plaintiff next objects that the Anti-Injunction Act does not preclude the relief she

seeks and/or is inapplicable, but she provides no support for this assertion, and the Court

finds Plaintiff’s objection without merit. (See ECF No. 86 at 30.) Rather, as the Magistrate

Judge properly concluded, 28 U.S.C. § 2283 provides that, with certain exceptions that do

not apply here, “[a] court of the United States may not grant an injunction to stay

proceedings in a State court. . . .” In addition, Plaintiff also summarily asserts that the

Younger abstention doctrine does not apply, but again, she provides no support for this

assertion, and the Court again finds Plaintiff’s objection without merit. (Id. at 34.) Instead,

the Court agrees with the Magistrate Judge that to the extent that any state court actions

remain pending, the Younger abstention doctrine bars the Court from interfering with the

ongoing state court proceeding. Moreover, the Court fully agrees with the Magistrate

Judge that to the extent Plaintiff seeks to re-litigate matters already decided in state court

proceedings, or matters that Plaintiff had the opportunity to litigate in state court

proceedings, the doctrines of res judicata and collateral estoppel bar such claims.

       Finally, with respect to Plaintiff’s claims under the FDCPA, the Court finds that that

Plaintiff is not a “consumer” for purposes of the FDCPA; that Plaintiff has failed to allege

                                              12
sufficient facts to show that Defendants’ attempt to collect on a sanctions award is

deceptive or unfair, and that this case does not involve a “debt” arising out of a transaction

entered primarily for personal, family, or household purposes, notwithstanding Plaintiff’s

wholly unsupported objections to the contrary.

       In all, the Court finds that Plaintiff’s objections fail to point to any legal or factual error

in the Magistrate Judge’s analysis sufficient to alter the outcome of this case. Leaving

aside Plaintiff’s non-specific objections, or those that are impossible to decipher, the

remainder of Plaintiff’s objections are conclusory and lack both legal and factual support.

The Court ultimately agrees with the Magistrate Judge that Plaintiff’s federal claims either

fail to allege sufficient factual matter to state a plausible claim for relief or are simply

unavailable to Plaintiff in this action as a matter of law. The Court also agrees with the

Magistrate Judge that, having determined that Plaintiff’s federal claims are subject to

dismissal, it is appropriate to decline to exercise supplemental jurisdiction over Plaintiff’s

remaining state law claims. See, e.g., Mills v. Leath, 709 F. Supp. 671, 675-76 (D.S.C.

1988) (noting that federal courts should generally decline to exercise pendant jurisdiction

over remaining state law claims after the dismissal of federal claims in a lawsuit).

                                         CONCLUSION

       Based on the foregoing, it is hereby ORDERED that Plaintiff’s motion to reconsider

(ECF No. 86) is denied; the Magistrate Judge’s Report (ECF No. 71) is adopted and

specifically incorporated herein; Plaintiff’s objections (ECF No. 87) are overruled;

Defendant Scarborough’s motion to dismiss (ECF No. 46) is granted, and he is dismissed

as a party from this action; the remaining Defendants’ motion to dismiss (ECF No. 35) is



                                                 13
granted; Plaintiff’s federal causes of action under § 1983, § 1985, and the FDCPA

(Plaintiff’s second, fourth, fifth, sixth, and ninth causes of action) are dismissed; and

Plaintiff’s remaining state law claims are dismissed without prejudice.

      AND IT IS SO ORDERED.

                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce H. Hendricks
                                                 United States District Judge

March 28, 2019
Charleston, South Carolina




                                            14
